                   IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

MICHAEL CRAIG PATTERSON,                      )
                                              )
                          Petitioner,         )
                                              )
                    v.                        )      1:16CV481
                                              )      2:96CR246-2
UNITED STATES OF AMERICA,                     )
                                              )
                          Respondent.         )

                                        ORDER

      On December 19, 2016, the United States Magistrate Judge’s

Recommendation was filed and notice was served pursuant to 28 U.S.C. § 636.

Petitioner filed objections [Doc. #117] to the Recommendation within the time limit

prescribed by Section 636. The Court has reviewed Petitioner’s objections de

novo and finds they do not change the substance of the United States Magistrate

Judge’s Recommendation [Doc. #114], which is affirmed and adopted.

      IT IS THEREFORE ORDERED that Petitioner’s Motion [Doc. #110] and

Amended Motion [Doc. #111] to vacate, set aside or correct sentence are DENIED,

and this action is DISMISSED, and that, finding no substantial issue for appeal

concerning the denial of a constitutional right affecting the conviction, nor a

debatable procedural ruling, a certificate of appealability is DENIED.

      This the 29th day of July, 2019.


                                              /s/ N. Carlton Tilley, Jr.
                                         Senior United States District Judge
